My view is that while the petition may not comply with the rules governing the sufficiency of petitions for writs of error coram nobis, this Court should exercise its power, the mandate not yet having been issued, to set aside its former judgment of affirmance, and now remand this case for a new trial — not only for the reasons stated in the dissenting opinions of Mr. Justice ADAMS and of this writer heretofore filed but because on the record as a whole, this appellant is legally entitled to it.